Citation Nr: 0010617	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-00 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an increased rating for postoperative 
metatarsophalangeal (MTP) joint replacement, right great toe, 
rated 30 percent disabling.  

2.  Entitlement to an increased rating for left hallux 
rigidis with degenerative change in the MTP joint, rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to March 
1995.  

In an April 1999 rating action, the RO concluded that lumbar 
spine strain was the result of the service connected right 
foot disorder, and that service connection was accordingly 
warranted for that disorder.  A 10 percent rating was 
awarded.  The veteran did not submit a claim for an increased 
rating for that disorder, and, accordingly, no issue with 
regard to the lumbar spine is for Board of Veterans' Appeals 
(Board) review.  

The veteran initially contended that an increased rating for 
a right foot disorder was warranted.  In a June 1996 rating 
action, a rating in excess of 10 percent for hallux limitus 
with degenerative changes to the MTP joint of the right foot 
was denied.  In an August 1996 rating action, the evaluation 
of the right foot disorder was increased to 20 percent, 
subsequent to a total rating based on convalescence.  The 
veteran submitted a timely Notice of Disagreement (NOD), and 
a statement of the case (SOC) was issued.  In his substantive 
appeal, received in December 1996, the veteran indicated that 
he was grateful for the increase in his disability rating, 
but stated that "this condition should be rated at least 30% 
disabling."  In an April 1998 rating action, the evaluation 
for the right foot disorder was increased to 30 percent. The 
veteran did not formally withdraw his claim, and stated that 
the 30 percent rating was the minimum he believed appropriate 
for the right foot disorder.  Therefore, the Board concludes 
that the issue of an increased rating for the right foot 
disorder has been properly developed and, notwithstanding the 
fact that the left foot disorder was the only issue certified 
to the Board, the issue of an increased rating for a right 
foot disorder remains before the Board.  

The Board notes that the veteran additionally argued that he 
was entitled to a clothing allowance based on the service 
connected disability.  This allowance was denied in April 
1996, and the veteran was so notified on April 22, 1996.  The 
veteran, after submitting a NOD, was furnished a SOC on that 
issue in January 1997.  His substantive appeal was received 
on April 25, 1997.  This was more than 60 days after the 
issue of his SOC, and more than one year after the initial 
rating action.  Therefore, the Board concludes that the 
substantive appeal was not timely, and the issue of a 
clothing allowance is not properly before the Board for 
review.  

FINDINGS OF FACT

1.  The veteran's right foot disorder does not result in 
ankylosis or footdrop, nor is it shown that the right foot 
disorder results in frequent periods of hospitalization or 
marked interference with employability.  

2.  The hallux limitus of the left MTP joint does not result 
in a moderately severe disorder of the left foot.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hallux limitus with degenerative changes of the right foot 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.71a, Part 4, Codes 5171, 5278 and 5284 
(1999)

2.  The criteria for a rating in excess of 10 percent for 
hallux limitus with degenerative changes of the left foot are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Part 4, Codes 5280, 5281 and 5284 (1999)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service medical records document that the veteran underwent a 
cheilectomy with osteotomy of the left first MTP joint in 
April 1994.  He underwent a cheilectomy of the right foot in 
November 1994.  
 
The current 10 percent rating for the veteran's hallux 
rigidus, left, is appropriate when the disorder is severe, 
and equivalent to amputation of the left great toe.  
38 C.F.R. § 4.71a, Part 4, Codes 5280, 5281 (1999).  For a 
rating of 20 percent to be appropriate, the overall foot 
disorder must be moderately severe in degree. 38 C.F.R. 
§ 4.71a, Part 4, Code 5284 (1999).

On VA compensation examination in May 1996, the veteran 
reported pain in both feet, with the right much greater than 
the left.  On examination, there was a non tender scar over 
the left first MTP joint.  The first MTP joint was nontender 
and non swollen.  Dorsiflexion was possible to 35 degrees 
with pain, with plantar flexion to 20 degrees.  X-ray films 
of the left foot showed some irregularity to the distal first 
metatarsal at the MTP joint, presumably findings of a process 
such as aseptic necrosis.  

These findings were consistent with those on additional 
examinations and outpatient treatment.  On examination in 
February 1998, there was a scar of the left great toe, which 
was neither tender nor painful.  The toe was in good 
alignment, and there was no more than slight shortening of 
the toe.  Dorsiflexion was to 40 degrees, with plantar 
flexion to the neutral position.  It was noted that the 
surgery on the left foot was considered to have been a good 
result.  On further VA compensation examination in February 
1999, there was no evidence of swelling of the MTP joint of 
the left great toe.  He had acceptable range of motion, and 
there was no crepitus of the joint on range of motion.  It 
was concluded that the surgery was satisfactory.  While 
reports of outpatient treatment show right and left foot pain 
when he was seen on repeated occasions in 1995 and 1997, 
operative procedures were limited to the right foot.  

This evidence demonstrates that the left foot procedures in 
service greatly alleviated the foot disorder, and resulted in 
at least a satisfactory condition.  No further surgery was 
required.  As noted, range of motion was acceptable, and 
there were no residuals from the surgery.  Under such 
circumstances, there is no basis by which to conclude that 
the hallux rigidus on the left results in a moderately severe 
disorder of the entire foot.  Under such circumstances, an 
increased evaluation is not appropriate.  

Turning to the right foot disorder, the Board notes that the 
30 percent rating is appropriate when the disorder is 
comparable to amputation of the great toe, with removal of 
metatarsal head.  38 C.F.R. § 4.71a, Part 4, Code 5171 
(1999).  This is also the maximum schedular evaluation based 
on foot injuries or claw foot.  38 C.F.R. § 4.71a, Part 4, 
Codes 5278 and 5284 (1999).  

A 40 percent rating under Diagnostic Code 5284 is appropriate 
where there is actual loss of use of the foot.  Loss of use 
of the foot will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below elbow or 
knee with use of a suitable prosthetic appliance. The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Examples of this would be extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3\1/2\ inches or more, will 
constitute loss of use of the foot involved.  Also fitting 
the criteria for loss of use of the feet would be complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  38 C.F.R. § 3.350 (a) (2) (1999)

A review of the findings on examination and treatment does 
not demonstrate that the symptomatology in the veteran's 
right foot, severe as it is, supports a finding of loss of 
use of the foot.  On examination in April 1996, the veteran 
retained motion in his lower extremity, and no footdrop was 
reported.  These findings were consistent with the 
symptomatology noted on additional examinations and 
outpatient treatment.  During examination in February 1998, 
problems were limited to the first MTP joint, as the veteran 
had a full range of hindfoot and midtarsal motions.  While, 
on the most recent compensation examination, the surgical 
procedures were said to have failed, the veteran retained 
limited motion in the right foot, and again no footdrop was 
reported.   

The Board must further consider if an increased rating is 
warranted on an extraschedular basis.  The provisions of 
38 C.F.R. § 3.321 allow for the grant of an extraschedular 
rating when there is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  A review of 
the evidence of record indicates that the veteran has 
required repeated and regular outpatient treatment.  However, 
this evidence does not support a conclusion that the right 
foot disorder results in frequent hospitalizations. Moreover, 
when the veteran was most recently examined for compensation 
purposes by the VA, in February 1999, the examiner concluded 
that while there would be restrictions, in terms of standing, 
running or climbing stairs, the veteran would nevertheless be 
capable of working an eight hour day.  The limitations placed 
upon the veteran are consistent with that expected from the 
schedular rating in effect, and the fact that he is able to 
work a full work day indicates that marked interference with 
employment is not demonstrated.  Hence, an increased rating 
on an extraschedular basis is not warranted.  

In making these determinations, the Board has considered the 
testimony offered by the veteran at his personal hearing in 
September 1997.  The veteran reported the pain and limitation 
of function caused by the bilateral foot disorder.  However, 
given the objective symptomatology reported on examination 
and treatment and noted above, the Board finds that this 
testimony may not serve as the basis for an increased rating 
for the disability of either foot.  

The Board has further given due consideration to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board finds that these provisions do not 
support the grant of an increased rating for the disorder at 
question.  


ORDER

Increased ratings for postoperative metatarsophalangeal (MTP) 
joint replacement, right great toe, or for left hallux 
rigidis with degenerative change in the MTP joint are denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


